Title: James Madison to Simon Bernard, 16 July 1831
From: Madison, James
To: Bernard, Simon


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                July 16. 1831
                            
                        
                        
                        I have just recd. your letter of the 12 inst. However much you may overrate my title to the sentiments it
                            expresses, it will always be a gratifying recollection, that I had any share in obtaining for the U.S. your invaluable aid
                            in the defensive system now so well matured and so extensively executed. It is with great pleasure, I add Sir that whilst your distinguished talents & indefatigable
                            application of them justly claim the tribute of grateful acknowledgements from the public, your social & personal
                            qualities and those of your estimable & amiable family have won the best feelings of individuals
                        With these impressions I can not learn without regret, the loss we are about to sustain; But it being
                            impossible to disapprove the considerations which lead to it, it only remains to assure you of my sincere wishes that the
                            career before you may be as prosperous, as I am persuaded it will be guided by a pure patriotism, and a comprehensive
                            philanthropy. Mrs. M is thankful for the kind respects from yourself & your family and begs that a cordial return
                            of them may be with mine accepted
                        
                            
                                
                            
                        
                    